IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,634-01



EX PARTE CHARLES RAY ROBINSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. C-17,995-A IN THE 173RD DISTRICT COURT

FROM HENDERSON COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to imprisonment for life.  The Twelfth Court of Appeals affirmed his
conviction.  Robinson v. State, No. 12-11-00252-CR (Tex. App.--Tyler 2012, no pet.).  
	Applicant contends, among other things, that appellate counsel failed to timely advise him
of his right to file a pro se petition for discretionary review.  We remanded this application to the
trial court for findings of fact and conclusions of law.  The trial court has determined that Applicant
was not timely advised that he could file a pro se petition for discretionary review. 	
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Twelfth Court of Appeals in cause number 12-11-00252-CR that affirmed his conviction in cause number C-17,995 from the 173rd  District Court of
Henderson County.  Applicant shall file his petition for discretionary review with this Court within
30 days of the date on which this Court's mandate issues.  Applicant's remaining claims are
dismissed.  Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997). 

Delivered: October 30, 2013
Do not publish